DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
As explained below, Claims 1-3 recite an abstract idea of organizing human activity related to a signature-checking process (administrative task).
With regards to independent Claim 1, the claim recites:
An analysis information management system including a communication network, an analytical instrument connected to the communication network, a database server connected to the communication network, as well as a client terminal connected to the communication network and provided with an operation unit and a display unit, the analysis information management system configured to register, in a database constructed on the database server, a data file containing analysis data acquired by performing an analysis on a sample with the analytical instrument and/or data-analyzing process result acquired by performing a data-analyzing process based on the analysis data using the client terminal, and to manage the registered data file, wherein: the client terminal includes: a) an integrated file creator for extracting at least a portion of a plurality of pieces of information respectively contained in a plurality of data files registered in the database or a plurality of pieces of information respectively associated with the data files, for compiling the extracted pieces of information into one integrated file, and for storing the integrated file in the database; b) a signature-receiving processor for reading the integrated file from the database and displaying the pieces of information contained in the integrated file on the display unit, and for receiving a predetermined operation with the operation unit by a user viewing the displayed information, as a command to execute a signature for the integrated file; and c) a signature-executing processor for performing a recording of the signature for the integrated file and for performing a recording of the signature for each of the data files from which the integrated file is created, when the command to execute the signature is received by the signature-receiving processor. 
The above highlighted in bold limitations comprise a process (statutory subject matter category, Step 1, MPEP 2106.03) that, under its broadest reasonable interpretation, falls into abstract idea exceptions as identified by the courts.  Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, under the Step 2A, Prong One, it falls into the grouping of subject matter when recited as such in a claim limitation that covers certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk).  

A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
However, in the above claims, there is/are no additional element(s) to integrate the abstract idea into a practical application. 
For example, additional elements such as a communication network, an analytical instrument connected to the communication network, a database server connected to the communication network, as well as a client terminal connected to the communication network and provided with an operation unit and a display unit, constructing a database on the database server as well as a signature-receiving processor, a signature-executing processor, and storing the integrated file in the database are examples of extra-solution activity that does not meaningfully limits the exception.
The processors and a database server are generic computer components that does not reflect an improvement in the functioning of a computer and are not qualified for particular machines.  The communication network, an analytical instrument connected to the communication network, a database server connected to the communication network, as well as a client terminal connected to the communication network and provided with an operation unit and a display unit are recited at a high level 
Therefore, the above claims are directed to an abstract idea.
		Further, under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
For example, constructing a database on the database server as well as a signature-receiving processor, a signature-executing processor, and storing the integrated file in the database are well-understood and purely conventional or routine steps in the relevant art (please see prior art of record); they do not add a meaningful limitation to the system because they are recited at a high level of generality such that substantially all practical applications of the judicial exception(s) are covered as these steps amount to necessary data gathering for all uses of the abstract idea (MPEP 2106.05 (g)).  Further, according to MPEP 2106.05 (d): “If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility”. 
Similarly, a database server, processors, communication network, operation unit, and a display unit are features that well-understood and purely conventional or routine in the relevant art, and they are recited at a high level of generality without adding “significantly more” to the application of the abstract idea.  As indicated in the Electric Power Group, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools”.

With regards to the dependent claims, the claims are not patent eligible because they do not transform the abstract idea into a patent eligible application of the abstract idea.  These dependent claims either just extend the abstract idea of the independent claim(s) (Claims 2 and 3). Therefore, the dependent claims comprise no additional elements that incorporate the abstract idea into a practical application (Step 2A) and do not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jianyong Zhu, AUTOMATING LABORATORY OPERATIONS BY INTEGRATING LABORATORY .
With regards to Claim 1, Zhu discloses: 
An analysis information management system (Laboratory Information Management Systems (LIMS), Section 1.1) including 
a communication network, an analytical instrument connected to the communication network (Build communication between the middle layer and the
instruments by using the selected communication methods. A network space is created in the network if the selection of a shared network space is necessary, p.23; Fig.3.1), 
a database server connected to the communication network (database server, p.31; servers, p.18; communicate with the database, p.31), as well as 
a client terminal connected to the communication network and provided with an operation unit and a display unit (Fig. 4.12; The central component of a modem LIMS is a relational database management system (RDBMS) running on a computer with one or more software interfaces allowing users to enter, view, and process data, p.2), 
the analysis information management system configured to register, in a database constructed on the database server (Register XML schema in Oracle database, p.62),
 	a data file containing analysis data acquired by performing an analysis on a sample with the analytical instrument and/or data-analyzing process result acquired by performing a data-analyzing process based on the analysis data ((The middle layer is able to collect data from the instruments, convert data to secure XML format of data, 
the client terminal includes: 
a) an integrated file creator for extracting at least a portion of a plurality of pieces of information respectively contained in a plurality of data files registered in the database or a plurality of pieces of information respectively associated with the data files, for compiling the extracted pieces of information into one integrated file (One solution to the problem of data integration is to create a middle layer that can save the data in a neutral and secure format to transfer and maintain the analytical results, p.14), and for storing the integrated file in the database (Section 1.4;
1) Manage both raw binary data and any typo of human-readable file,
2} Collect record manually or automatically.
3} Provide fliers for viewing records in varied formats such as chromatogram.
4} Allow annotation, record accessing, and traceable information being attached to the report.
5) Extract key information from the electronic records and store them in the Oracle or SQL Server database for searching, reporting, and integrating with other application such as LIMS, p.8); 
Zhu also discloses signature-receiving (Data shown in the text

Zhu also discloses displaying the pieces of information contained in the integrated file on the display unit and for receiving a predetermined operation with the operation unit by a user viewing the displayed information (Another window (Figure 4.13) will be displayed that allows the user to select an instrument and start sending data collected from that instrument to LIMS, p.43; Users can query the database with one of the four criteria: project name, instrument name, sample identification, and sample name. After selecting search criteria, conforming data will pop-up the search term dropdown list. User then can click search button and the completed secured XML data will fill up the textbox beneath, p.44; .Set up a chromatogram viewer with CyberLAB and other add-on functions to view the analysis results, p.27).
	However, Zhu does not specifically disclose a command to execute a signature for the integrated file and performing a recording of the signature for the integrated file and for performing a recording of the signature for each of the data files from which the integrated file is created, when the command to execute the signature is received by the signature-receiving processor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to issue a command to execute a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu to perform a recording of the signature for the integrated file and for performing a recording of the signature for each of the data files from which the integrated file is created if such approval were sought, for example in the medical field to ensure full review of the supporting data, and/or following appropriate approval guidelines.  

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Gregory P. Gosselin (US 2004/0210594), hereinafter ‘Gosselin’.
With regards to Claim 2, Zhu discloses the invention as discussed with regards to Claim 1.
Zhu also discloses linking integrated analytical procedures with experimental data (Table 1.1).
However, Zhu does not specifically disclose that the integrated file creator creates link information showing a correspondence relationship between the integrated file and the data files from which the integrated file is created, and stores the link information in the database.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Gosselin to create link information showing a correspondence relationship between the integrated file and the data files from which the integrated file is created, as known in the art and discussed in Gosselin while storing the link information in the database as a reference to the source of data in the integrated file to be able to audit these data based on “additional depth” (correlates the results of the final data file with the retail location parameters of the retail location database, Gosselin [0072]).

With regards to Claim 3, Zhu discloses the invention as discussed with regards to Claims 1 and 2.
Zhu also discloses preparing a list of information for identifying the data files corresponding to the integrated file or information related to the data files and displays the list on the display unit (Users can query the database with one of the four criteria: project name, instrument name, sample identification, and sample name. After selecting search criteria, conforming data will pop-up the search term dropdown list. User then can click search button and the completed secured XML data will fill up the textbox beneath, p.44).
However, Zhu does not specifically disclose that the signature-receiving processor prepares a list of information for identifying the data files corresponding to the 
Gosselin discloses linking back to the various database files such as a list of retail locations as discussed in Claim 2 and by, a processor (Fig.1), preparing a list of information for identifying the data files corresponding to the integrated file or information related to the data files (develop lists of retail locations from the executed relational queries [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhu in view of Gosselin to prepare, by a (such as signature-receiving) processor, a list of information for identifying the data files corresponding to the integrated file or information related to the data files, with reference to the link information, while displaying the list on the display unit to improve an effectiveness of source data analysis when needed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

TOKIDA SHINYA (JP 4045999) discloses that when a person in charge selects and instructs analysis data to be signed and also selects a type of signature (S3, S4), the corresponding analysis data file is read from the database, and a document file associated therewith is also read. Application software for reading from the database and opening the file is activated (S5, S6). The analysis data in the data file and the 

Thorsten Richter et al. (US 2013/0074196) discloses performing a recording of the signature for the integrated file (Since signatures are an integral part of a report, a signature page is created for each report [0050]; At runtime (i.e., when a report has to be signed) the graphical user interface 70 can present the end user with a list 400 of available signature methods [0051]) and for performing a recording of the signature for each of the data files from which the integrated file is created (defined signature method can be applied to content items and is not restricted to reports [0041].


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863